DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 7-10, 14-17 and 21, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-9, 12-15 and 18, of U.S. Patent No. 10,967,508. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3, 7-10, 14-17 and 21, are similar in scope and content of the patented claims 1-3, 6-9, 12-15 and 18, of the patent issued to the same Applicant.
It is clear that all the elements of the application claims 1-3, 7-10, 14-17 and 21, are to be found in patented claims 1-3, 6-9, 12-15 and 18 (as the application claims 1-3, 7-10, 14-17 and 21, fully encompasses patented claims 1-3, 6-9, 12-15 and 18).  The difference between the application claims and the patent claims lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims 1-3, 6-9, 12-15 and 18, of the patent is in effect a “species” of the “generic” invention of the application claims 1-3, 7-10, 14-17 and 21. It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1-3, 7-10, 14-17 and 21, is anticipated by claims 1-3, 6-9, 12-15 and 18, of the patent, it is not patentably distinct from of the patented claims. 
Application No: 17/206375
Patent No: 10,967,508
1. A method, implemented on a machine having at least one processor, storage, and a communication platform capable of connecting to a network for human machine dialogue management, comprising: detecting presence of a user to be engaged in a human machine dialogue with the animatronic device in a dialogue scene; selecting a first program, from a plurality of programs, based on a registration status of the user; selecting a second program, from the plurality of programs, based on an observation with respect to the user in the dialogue scene; and determining a program to be used by the animatronic device to drive the human machine dialogue with the user based on the first program and the second program.
1. A method, implemented on a machine having at least one processor, storage, and a communication platform capable of connecting to a network for configuring an animatronic device, comprising: selecting a first topic of a task oriented conversation determined with respect to a user engaged in a dialogue in a dialogue scene with the animatronic device; generating a configuration to be used by the animatronic device to engage the user in the task oriented conversation on the first topic; obtaining information indicative of performance of the user exhibited in the dialogue, wherein the information includes content of the task oriented conversation on the first topic and observation of the user during the dialogue; assessing effectiveness of the configuration in engaging the user on the first topic of the task oriented conversation based on the information; selecting, in accordance with the assessed effectiveness, a second topic of a non-task oriented conversation based on at least one of the observation and performance of the user and what is present in the dialogue scene; and adjusting the configuration to generate an updated configuration for the animatronic device to use to initiate the non-task oriented conversation on the second topic in order to continue to engage the user in the dialogue.
2. The method of claim 1, wherein the step of selecting the first program comprises: determining whether the user is pre-registered with one or more programs of the plurality of programs; selecting, if the user is pre-registered, one of the one or more programs as the first program; and selecting, if the user is not pre-registered, one of the plurality of programs for a new user as the first program.
2. The method of claim 1, wherein the configuration includes at least one of: a program used by the animatronic device to drive the dialogue with the user; and a profile used by the animatronic device to control a manner by which the animatronic device communicates with the user during the dialogue.

3. The method of claim 1, wherein the step of selecting the second program comprises: obtaining sensor data capturing the user and a surrounding thereof in the dialogue scene; analyzing the sensor data to determine a state of the user based on information captured by the sensor data about the user, and an environment around the user in the surrounding captured by the sensor data; and determining the second program based on the state of the user and the environment around the user.
3. The method of claim 2, further comprising: receiving sensor data acquired from a scene of the dialogue; estimating an emotion of the user based on the sensor data; and updating a ranking of the profile with respect to the emotion of the user, wherein the ranking of the profile with respect to an emotion is used to select a profile for the animatronic device when a user is in a certain emotional state.

4. The method of claim 1, wherein the step of determining the program comprises: determining, when the first and the second programs are consistent, the program to be one of the first and the second programs based on confidence scores associated with the first and the second programs; resolving, when the first and the second programs are not consistent, a discrepancy between the first and the second programs based on a program progression model.

5. The method of claim 4, wherein the step of resolving the discrepancy comprises: accessing the program progression model that specifies one or more rules on priorities of the plurality of programs; and determining the program to be the first program or the second program based on their respective priorities according to the program progression model.

6. The method of claim 4, wherein the step of resolving the discrepancy comprises: accessing the program progression model that specifies one or more schemes to combine different programs; selecting one of the one or more schemes; and combining the first and the second programs to form the program in accordance with the program progression model.

7. The method of claim 1, further comprising monitoring interactions of the user with the animatronic device and/or the dialogue scene; analyzing the interactions to assess performance of the user with respect to an intended goal of the program; and adjusting the program based on the performance of the user.
6. The method of claim 1, wherein the step of assessing comprises: determining whether the performance of the user meets the requirement of the task oriented conversation on the first topic; determining, based on the performance of the user, whether the user is perceptive to content of the task oriented conversation communicated by the animatronic device to the user.
8. Machine readable and non-transitory medium having information recorded thereon for human machine dialogue management, wherein the information, when read by the machine, causes the machine to perform the following steps: detecting presence of a user to be engaged in a human machine dialogue with the animatronic device in a dialogue scene; selecting a first program, from a plurality of programs, based on a registration status of the user; selecting a second program, from the plurality of programs, based on an observation with respect to the user in the dialogue scene; and determining a program to be used by the animatronic device to drive the human machine dialogue with the user based on the first program and the second program.
7. Machine readable and non-transitory medium having information recorded thereon for configuring an animatronic device, wherein the information, when read by the machine, causes the machine to perform the following: selecting a first topic of a task oriented conversation determined with respect to a user engaged in a dialogue in a dialogue scene with the animatronic device; generating a configuration to be used by the animatronic device to engage the user in the task oriented conversation on the first topic; obtaining information indicative of performance of the user exhibited in the dialogue, wherein the information includes content of the task oriented conversation on the first topic and observation of the user during the dialogue; assessing effectiveness of the configuration in engaging the user on the first topic of the task oriented conversation based on the information; selecting, in accordance with the assessed effectiveness, a second topic of a non-task oriented conversation based on at least one of the observation and performance of the user and what is present in the dialogue scene; and adjusting the configuration to generate an updated configuration for the animatronic device to use to initiate the non-task oriented conversation on the second topic in order to continue to engage the user in the dialogue.
9. The medium of claim 8, wherein the step of selecting the first program comprises: determining whether the user is pre-registered with one or more programs of the plurality of programs; selecting, if the user is pre-registered, one of the one or more programs as the first program; and selecting, if the user is not pre-registered, one of the plurality of programs for a new user as the first program.
8. The medium of claim 7, wherein the configuration includes at least one of: a program used by the animatronic device to drive the dialogue with the user; and a profile used by the animatronic device to control a manner by which the animatronic device communicates with the user during the dialogue.

10. The medium of claim 8, wherein the step of selecting the second program comprises: obtaining sensor data capturing the user and a surrounding thereof in the dialogue scene; analyzing the sensor data to determine a state of the user based on information captured by the sensor data about the user, and an environment around the user in the surrounding captured by the sensor data; and determining the second program based on the state of the user and the environment around the user.
9. The medium of claim 8, wherein the information, when read by the machine, further causes the machine to perform: receiving sensor data acquired from a scene of the dialogue; estimating an emotion of the user based on the sensor data; and updating a ranking of the profile with respect to the emotion of the user, wherein the ranking of the profile with respect to an emotion is used to select a profile for the animatronic device when a user is in a certain emotional state.

11. The medium of claim 8, wherein the step of determining the program comprises: determining, when the first and the second programs are consistent, the program to be one of the first and the second programs based on confidence scores associated with the first and the second programs; resolving, when the first and the second programs are not consistent, a discrepancy between the first and the second programs based on a program progression model.

12. The medium of claim 11, wherein the step of resolving the discrepancy comprises: accessing the program progression model that specifies one or more rules on priorities of the plurality of programs; and determining the program to be the first program or the second program based on their respective priorities according to the program progression model.

13. The medium of claim 11, wherein the step of resolving the discrepancy comprises: accessing the program progression model that specifies one or more schemes to combine different programs; selecting one of the one or more schemes; and combining the first and the second programs to form the program in accordance with the program progression model.

14. The medium of claim 8, wherein the information, when read by the machine, further causes the machine to perform the following steps: monitoring interactions of the user with the animatronic device and/or the dialogue scene; analyzing the interactions to assess performance of the user with respect to an intended goal of the program; and adjusting the program based on the performance of the user.
12. The medium of claim 7, wherein the step of assessing comprises: determining whether the performance of the user meets the requirement of the task oriented conversation on the first topic; determining, based on the performance of the user, whether the user is perceptive to content of the task oriented conversation communicated by the animatronic device to the user.
15. A system for human machine dialogue management, comprising: a presence detector implemented by a processor and configured for detecting presence of a user to be engaged in a human machine dialogue with the animatronic device in a dialogue scene; a user registration based program selector implemented by a processor and configured for selecting a first program, from a plurality of programs, based on a registration status of the user; a sensor information based program selector implemented by a processor and configured for selecting a second program, from the plurality of programs, based on an observation with respect to the user in the dialogue scene; and a program adjuster implemented by a processor and configured for determining a program to be used by the animatronic device to drive the human machine dialogue with the user based on the first program and the second program.
13. A system for configuring an animatronic device, comprising: a program configuration unit configured for selecting a first topic of a task oriented conversation determined with respect to a user engaged in a dialogue in a dialogue scene with the animatronic device, and generating a configuration to be used by the animatronic device to engage the user in the task oriented conversation on the first topic; a performance information analyzer configured for obtaining information indicative of performance of the user exhibited in the dialogue, wherein the information includes content of the task oriented conversation on the first topic and observation of the user during the dialogue, and assessing effectiveness of the configuration in engaging the user on the first topic of the task oriented conversation based on the information; a program adjuster configured for selecting, in accordance with the assessed effectiveness, a second topic of a non-task oriented conversation based on at least one of the observation and performance of the user and what is present in the dialogue scene, and to generate an updated configuration for the animatronic device to use to initiate the non-task oriented conversation on the second topic in order to continue to engage the user in the dialogue.
16. The system of claim 15, wherein the step of selecting the first program comprises: determining whether the user is pre-registered with one or more programs of the plurality of programs; selecting, if the user is pre-registered, one of the one or more programs as the first program; and selecting, if the user is not pre-registered, one of the plurality of programs for a new user as the first program.
14. The system of claim 13, wherein the configuration includes at least one of: a program used by the animatronic device to drive the dialogue with the user; and a profile used by the animatronic device to control a manner by which the animatronic device communicates with the user during the dialogue.

17. The system of claim 15, wherein the step of selecting the second program comprises: obtaining sensor data capturing the user and a surrounding thereof in the dialogue scene; analyzing the sensor data to determine a state of the user based on information captured by the sensor data about the user, and an environment around the user in the surrounding captured by the sensor data; and determining the second program based on the state of the user and the environment around the user.
15. The system of claim 14, further comprising: a user emotion estimator configured for receiving sensor data acquired from a scene of the dialogue, and estimating an emotion of the user based on the sensor data; and an emotion/profile ranking unit configured for updating a ranking of the profile with respect to the emotion of the user, wherein the ranking of the profile with respect to an emotion is used to select a profile for the animatronic device when a user is in a certain emotional state.
18. The system of claim 15, wherein the step of determining the program comprises: determining, when the first and the second programs are consistent, the program to be one of the first and the second programs based on confidence scores associated with the first and the second programs; resolving, when the first and the second programs are not consistent, a discrepancy between the first and the second programs based on a program progression model.

19. The system of claim 4, wherein the step of resolving the discrepancy comprises: accessing the program progression model that specifies one or more rules on priorities of the plurality of programs; and determining the program to be the first program or the second program based on their respective priorities according to the program progression model.

20. The system of claim 19, wherein the step of resolving the discrepancy comprises: accessing the program progression model that specifies one or more schemes to combine different programs; selecting one of the one or more schemes; and combining the first and the second programs to form the program in accordance with the program progression model.

21. The system of claim 1, further comprising an interaction analyzer implemented by a processor and configured for monitoring interactions of the user with the animatronic device and/or the dialogue scene, and analyzing the interactions to assess performance of the user with respect to an intended goal of the program; and the program adjuster is further configured for adjusting the program based on the performance of the user.
18. The system of claim 13, wherein the step of assessing comprises: determining whether the performance of the user meets the requirement of the task oriented conversation on the first topic; determining, based on the performance of the user, whether the user is perceptive to content of the task oriented conversation communicated by the animatronic device to the user.



Claim Objections

Claims 19 and 21 are objected to because of the following informalities:  Claims 19 and 21, a system claim depends on claim 4,  and claim 1, respectively, which are method claims. Examiner assumes that it is a typographical error and that the claims actually depend on claims 18 and 15 respectively.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Kidd et al., (US 2017/0228520A1).
As per claims 1, 8 and 15, Kidd et al., teach a method/machine readable and non-transitory medium/system, implemented on a machine having at least one processor, storage, and a communication platform capable of connecting to a network for human machine dialogue management (0025,0080-0082), comprising: detecting presence of a user to be engaged in a human machine dialogue with the animatronic device in a dialogue scene (0055, 0057-0059); selecting a first program, from a plurality of programs, based on a registration status of the user (0076); selecting a second program, from the plurality of programs, based on an observation with respect to the user in the dialogue scene (0076); and determining a program to be used by the animatronic device to drive the human machine dialogue with the user based on the first program and the second program (0076). 
As per claims 2, 9 and 16, Kidd et al., teach the method/machine readable and non-transitory medium/system of claims 1, 8 and 15, wherein the step of selecting the first program comprises: determining whether the user is pre-registered with one or more programs of the plurality of programs; selecting, if the user is pre-registered, one of the one or more programs as the first program; and selecting, if the user is not pre-registered, one of the plurality of programs for a new user as the first program (0033, 0039-40, 0047). 
As per claim 3, 10, 16, Kidd et al., teach the method/machine readable and non-transitory medium/system of claims 1, 8 and 15 wherein the step of selecting the second program comprises: obtaining sensor data capturing the user and a surrounding thereof in the dialogue scene; analyzing the sensor data to determine a state of the user based on information captured by the sensor data about the user, and an environment around the user in the surrounding captured by the sensor data; and determining the second program based on the state of the user and the environment around the user (0025, 0028-0029, 0049).
As per claims 4, 11 and 17, Kidd et al., teach the method/machine readable and non-transitory medium/system of claims 1, 8 and 15, wherein the step of determining the program comprises: determining, when the first and the second programs are consistent, the program to be one of the first and the second programs based on confidence scores associated with the first and the second programs; resolving, when the first and the second programs are not consistent, a discrepancy between the first and the second programs based on a program progression model (0045, prioritization, 0049, 0057). 
As per claims 5, 12 and 19, Kidd et al., teach the method/machine readable and non-transitory medium/system of claims 4, 11 and 18, wherein the step of resolving the discrepancy comprises: accessing the program progression model that specifies one or more rules on priorities of the plurality of programs; and determining the program to be the first program or the second program based on their respective priorities according to the program progression model (0045, prioritization, 0049, 0057).
As per claim 6, 13 and 20, Kidd et al., teach the method/machine readable and non-transitory medium/system of claims 4, 11 and 18, wherein the step of resolving the discrepancy comprises: accessing the program progression model that specifies one or more schemes to combine different programs; selecting one of the one or more schemes; and combining the first and the second programs to form the program in accordance with the program progression model (0045, 0049, 0057). 
As per claims 7, 14 and 21, Kidd et al., teach the method/machine readable and non-transitory medium/system of claims 1, 8 and 15, further comprising monitoring interactions of the user with the animatronic device and/or the dialogue scene; analyzing the interactions to assess performance of the user with respect to an intended goal of the program; and adjusting the program based on the performance of the user (0034, 0037, 0063, 0067, 0070). 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please attached form PTO-892.
Shin (US 2020/0001465 A1) teaches a  robot includes a display configured to display a face image indicating a face of the robot, an input unit configured to receive a customizing request for the face of the robot, and a processor configured to acquire customizing data based on the received customizing request, to generate a face design based on the acquired customizing data, and to control the display to display a face image based on the generated face design.
Maddocks et al., (US 2019/0209935 A1) teach an animatronic doll which includes, multiple motors, one or more of which controls conjoined movements of various parts of the doll and one or more of which controls individual parts of the doll. The doll may include a speaker for causing the duck to vibrate and/or it may include various sensors for user and environmental interaction.
Shukla (US 2019/0202063 A1) teaches a method, system, medium, and implementation for activating an animatronic device. Information about a user is obtained for whom an animatronic device is to be configured to carry out a dialogue with the user. The animatronic device includes a head portion and a body portion and the head portion is configured based on one of a plurality of selectable head portions. One or more preferences of the user are identified from the obtained information and used to select, from the plurality of selectable head portions, a first selected head portion. A configuration of the head portion of the animatronic device is then configured based on the first selected head portion for carrying out the dialogue.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601. The examiner can normally be reached 7-5 Monday thru Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658